 



Exhibit 10.1
STOCK PURCHASE AGREEMENT
     THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into
by and between White River Bancshares Company, a corporation organized pursuant
to the laws of the State of Arkansas (“Buyer”); and Home Bancshares, Inc., a
corporation organized pursuant to the laws of the State of Arkansas (“Seller”).
W-I-T-N-E-S-S-E-T-H
     For good and valuable consideration, Seller and Buyer agree as follows:
     1. Definitions. For all purposes of this Agreement, the following terms
shall have the following meanings:
     “Agreement” shall mean this Stock Purchase Agreement.
     “Bank” shall mean Signature Bank of Arkansas, a state bank organized
pursuant to the laws of the State of Arkansas.
     “Business Day” shall mean any day other than Saturday, Sunday or any other
day when the Bank is not open for business.
     “Buyer” shall mean White River Bancshares Company, a corporation organized
pursuant to the laws of the State of Arkansas.
     “Closing” shall mean the closing of the transactions contemplated by this
Agreement.
     “Party” shall mean any one or more of Buyer and Seller.
     “Purchase Price” shall mean the amount of Nineteen Million Eight Hundred
Sixty-one Thousand Five Hundred Dollars ($19,861,500.00) which is the product of
the number of the Seller Shares multiplied by One Hundred Fifty Dollars
($150.00) per share.
     “Seller” shall mean Home Bancshares, Inc., a corporation organized pursuant
to the laws of the State of Arkansas.
     “Seller Shares” shall mean all of the issued and outstanding shares of
capital stock of Buyer held by Seller consisting of One Hundred Thirty-two
Thousand Four Hundred Ten (132,410) shares of common stock represented by
certificate numbers CS015, CS432, and CS563.
     2. Purchase and Sale of Seller Shares.
     2.1. Basic Transaction. Subject to the provisions of this Agreement, Buyer
agrees to purchase from Seller, and Seller agree to sell to Buyer, all of the
Seller Shares in exchange for the Purchase Price.

- 1 -



--------------------------------------------------------------------------------



 



     2.2. Purchase Price. Buyer agrees to pay the Purchase Price to Seller at
the Closing by delivery of cash in the amount of Nineteen Million Eight Hundred
Sixty-one Thousand Five Hundred Dollars ($19,861,500.00) payable by wire
transfer or delivery of other immediately available funds to an account
designated by Seller.
     2.3. Closing. The Closing shall take place within five (5) Business Days
following the satisfaction or waiver of all conditions to the obligations of
Seller and Buyer to consummate the transactions contemplated hereby (other than
conditions with respect to actions the respective Parties shall take at the
Closing itself) or such other date as Buyer and Seller may mutually determine
but not later than March 1, 2008. At the Closing, (i) Seller shall deliver to
Buyer endorsed certificates, instruments, and other documents necessary to
completely and irrevocably transfer the Seller Shares to Buyer and to
irrevocably release and waive any right to acquire additional shares of stock in
Buyer, and (ii) Buyer shall deliver to Seller the Purchase Price.
     3. Regulatory Approvals. Seller and Buyer acknowledge that the transactions
contemplated by this Agreement may require the prior approval of the Arkansas
State Bank Department, the Federal Deposit Insurance Corporation, and the
Federal Reserve Board. Seller shall prepare or cause to be prepared all such
applications, notices, and other documents as may be necessary for Seller to
receive approval of such transactions by such regulatory authorities, and Buyer
shall prepare or cause to be prepared all such applications, notices, and other
documents as may be necessary for Buyer and Bank to receive approval of such
transactions by such regulatory authorities. In each case, no application,
notice, or other document shall be submitted by Seller or Buyer to any
regulatory authority until approved by the other, such approval not to be
unreasonably withheld, delayed, or conditioned.
     4. Representations and Warranties Concerning Transaction.
     4.1. Seller’s Representations and Warranties. Seller represents and
warrants to Buyer that the statements contained in this Section 4.1 are correct
and complete as of the date of this Agreement and shall be correct and complete
as of the Closing Date (as though made then).
     (a) Organization. Seller is duly organized, validly existing, and in good
standing under the laws of the State of Arkansas.
     (b) Authorization of Transaction. Seller has full power and authority to
execute and deliver this Agreement and to perform its obligations under this
Agreement. This Agreement constitutes the valid and legally binding obligation
of Seller, enforceable in accordance with its provisions. Seller need not give
any notice to, make any filing with, or obtain any authorization, consent, or
approval of any government or governmental agency in order to consummate the
transactions contemplated by this Agreement, except as set forth in Section 3.
     (c) Non-contravention. Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, shall
(i) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Seller is subject, (ii) conflict with,
result in a breach of, constitute a default under, result in the acceleration
of, create the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which Seller is are a party or by which Seller is bound

- 2 -



--------------------------------------------------------------------------------



 



or to which any of its assets are subject, or (iii) result in the imposition or
creation of a mortgage, pledge, encumbrance, charge, security interest, or other
lien upon or with respect to the Seller Shares.
     (d) Seller Shares. Seller holds of record and owns beneficially all of the
Seller Shares free and clear of any restrictions on transfer (other than any
restrictions common to all shareholders of Buyer and securities laws), taxes,
mortgage, pledge, encumbrance, charge, security interest, or other liens,
options, warrants, purchase rights, contracts, commitments, equities, claims,
and demands. Seller is not a Party to any option, warrant, purchase right, or
other contract or commitment that could require Seller (or any one or more of
them) to sell, transfer, or otherwise dispose of any of the Seller Shares.
     4.2. Buyer’s Representations and Warranties. Buyer represents and warrants
to Seller that the statements contained in this Section 4.2 are correct and
complete as of the date of this Agreement and shall be correct and complete as
of the Closing Date (as though made then).
     (a) Organization. Buyer is duly organized, validly existing, and in good
standing under the laws of the State of Arkansas.
     (b) Authorization of Transaction. Buyer has full power and authority to
execute and deliver this Agreement and to perform its obligations under this
Agreement. This Agreement constitutes the valid and legally binding obligation
of Buyer, enforceable in accordance with its provisions. Buyer need not give any
notice to, make any filing with, or obtain any authorization, consent, or
approval of any government or governmental agency in order to consummate the
transactions contemplated by this Agreement except as set forth in Section 3.
     (c) Non-contravention. Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, shall
(i) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which Buyer is subject or any provision of its
charter, bylaws, or other governing documents or (ii) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create the
right to accelerate, terminate, modify, or cancel, or require any notice under,
any agreement, contract, lease, license, instrument, or other arrangement to
which Buyer is a Party or by which Buyer is bound or to which any of its assets
are subject.
     5. Pre-Closing Covenants. Seller and Buyer agree as follows with respect to
the period between the execution of this Agreement and the Closing:
     5.1 General. Each of the Parties shall use its reasonable efforts to take
all actions and to do all things in a timely manner necessary in order to
consummate and make effective the transactions contemplated by this Agreement
including satisfaction, but not waiver, of the Closing conditions set forth in
Section 6.
     5.2. Press Releases and Public Announcements. No Party shall issue any
press release or make any public announcement relating to the subject matter of
this Agreement without the prior written approval of Buyer and Seller; provided
however, that any Party may make any public disclosure it believes in good faith
is required by applicable law and in such

- 3 -



--------------------------------------------------------------------------------



 



event, that Party shall give such advance notice of the public disclosure to the
other Party so that it may coordinate its own or a mutual disclosure.
     5.3 Notice that Condition Not Met. A Party shall notify the other Party
within 2 Business Days after it becomes aware that a condition to its obligation
to consummate the transactions contemplated by this Agreement cannot be met.
     6. Conditions to Closing.
     6.1. Conditions to Buyer’s Obligation. The obligation of Buyer to
consummate the transactions contemplated by this Agreement in connection with
the Closing is subject to satisfaction of the following conditions:
     (a) The representations and warranties of Seller set forth in this
Agreement shall be true and correct in all material respects as of the Closing.
     (b) Seller shall have performed and complied with all covenants set forth
in this Agreement in all material respects through the Closing.
     (c) All regulatory authorities shall have approved the transactions
contemplated by this Agreement as set forth in Section 3.
     (d) No action, suit, or proceeding shall be pending before any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign
jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling, or charge would: (i) prevent consummation of
any of the transactions contemplated by this Agreement; (ii) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation; (iii) adversely affect the right of Buyer to own the Seller
Shares; or (iv) materially and adversely affect the right of Buyer to own its
assets and to operate its business (and no such injunction, judgment, order,
decree, ruling, or charge shall be in effect).
     (e) All actions to be taken by Seller in connection with consummation of
the transactions contemplated hereby and all certificates, instruments, and
other documents required to effect the transactions contemplated hereby shall be
reasonably satisfactory in form and substance to Buyer.
     (f) Seller shall have delivered all certificates representing the Seller
Shares properly endorsed in blank.
     (g) Seller shall have delivered to Buyer a certificate of the secretary of
Seller dated as of the Closing, in form and substance reasonably satisfactory to
Buyer, as to the resolutions of the board of directors of Seller authorizing the
execution, delivery, and performance of this Agreement and the transactions
contemplated hereby.
     (h) Seller shall have delivered to Buyer the resignation of Ron W. Strother
as a member of the board of directors of Buyer effective as of the Closing.

- 4 -



--------------------------------------------------------------------------------



 



     (i) Buyer shall have received subscriptions for the purchase of shares of
stock in Buyer pursuant to a confidential private offering memorandum in an
aggregate amount not less than equal to the Purchase Price.
Buyer may waive any condition specified in this Section 6.1 by executing a
document expressly waiving the condition at or prior to the Closing or by
proceeding to consummate the transaction without the condition being satisfied.
     6.2. Conditions to Seller’s Obligation. The obligation of Seller to
consummate the transactions contemplated by this Agreement in connection with
the Closing is subject to satisfaction of the following conditions:
     (a) The representations and warranties of Buyer set forth in this Agreement
shall be true and correct in all material respects at and as of the Closing.
     (b) Buyer shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing.
     (c) All regulatory authorities shall have approved the transactions
contemplated by this Agreement as set forth in Section 3.
     (d) No action, suit, or proceeding shall be pending before any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign
jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling, or charge would: (i) prevent consummation of
any of the transactions contemplated by this Agreement; (ii) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation; (iii) adversely affect the right of Buyer to own Seller Shares; or
(iv) materially and adversely affect the right of Seller to own its assets and
to operate its business (and no such injunction, judgment, order, decree,
ruling, or charge shall be in effect).
     (e) All actions to be taken by Buyer in connection with consummation of the
transactions contemplated hereby and all certificates, instruments, and other
documents required to effect the transactions contemplated hereby shall be
reasonably satisfactory in form and substance to Seller.
     (f) Delivery to Seller of the Purchase Price in the manner required by
Section 2.2 hereof.
     (g) Buyer shall have delivered to Seller a certificate of the secretary of
Buyer dated as of the Closing, in form and substance reasonably satisfactory to
Seller, as to the resolutions of the board of directors of Buyer authorizing the
execution, delivery, and performance of this Agreement and the transactions
contemplated hereby.
Seller may waive any condition specified in this Section 6.2 by executing a
document expressly waiving the condition at or prior to the Closing or by
proceeding to consummate the transaction without the condition being satisfied.

- 5 -



--------------------------------------------------------------------------------



 



     7. Termination; Remedies.
     7.1. Termination. This agreement may be terminated:
     (a) On the mutual agreement of Buyer and Seller.
     (b) By either Buyer or Seller if the Closing does not occur by March 1,
2008 (or such later date as Buyer and Seller may mutually agree in writing).
     (c) By a Party if that Party’s conditions to the Closing in Section 6 have
not been met or waived or if any of the representations, warranties, covenants
or other agreements of the other Party have been breached in any material
respect.
     7.2 Remedies on Termination. If this Agreement terminates on account of the
breach of a Party, the non-breaching Party shall have the right to exercise all
rights and remedies available both at law and in equity.
     8. Miscellaneous.
     8.1. Survival. The representations and warranties contained in this
Agreement and all other terms, covenants and conditions hereof shall merge in
the closing documents and shall not survive the Closing nor, after the Closing,
be the basis for any action by any party, except as to any matter which is based
upon willful fraud by a Party in which case the representations, warranties,
terms, covenants and conditions set forth in this Agreement shall expire only
upon expiration of the applicable statute of limitations.
     8.2. No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any person other than Seller and Buyer and their
respective successors and permitted assigns.
     8.3. Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of Seller and Buyer and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of Buyer and Seller.
     8.4. Counterparts. This Agreement may be executed in one or more
counterparts each of which shall be deemed an original but all of which together
shall constitute one and the same instrument.
     8.5. Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
     8.6. Fees of Legal Counsel. If any Party shall employ any attorney to file
a lawsuit to protect its rights hereunder or to enforce any provision hereof,
the Party prevailing in any such lawsuit may recover from the other Party all of
its reasonable attorneys’ fees and expenses incurred in relation thereto.

- 6 -



--------------------------------------------------------------------------------



 



     8.7. Expenses and Broker’s Fees. Each Party shall pay its own respective
attorneys’ fees incurred during the negotiation and closing of the transactions
contemplated by this Agreement. Seller and Buyer have no liability or obligation
to pay any fees or commissions to any broker, finder, or agent with respect to
the transactions contemplated by this Agreement.
     8.8. Modification. No provision of this Agreement may be modified, amended,
or waived except by written agreement signed by the Party to be bound thereby.
     8.9. Notice. All notices, requests, demands, and other communications
permitted or required herein shall be in writing, and either delivered in
person; sent by express mail or other overnight delivery service providing
receipt of delivery. All such notices and other communications, unless otherwise
designated in writing, shall be sent to the following persons:

         
 
  If to Seller:   Ron W. Strother
Home Bancshares, Inc.
719 Harkrider, Suite 100
Conway, Arkansas 72032
 
       
 
  with a copy to:   Mitchell, Williams, Selig, Gates & Woodyard, P.L.L.C.
Attn: John S. Selig
425 West Capitol Avenue
Suite 1800
Little Rock, Arkansas 72201-3525
 
       
 
  If to Buyer:   White River Bancshares Company
Attn: Gary R. Head
3878 North Crossover Road, Suite 20
Fayetteville, Arkansas 72703
 
       
 
  with a copy to:   Kutak Rock LLP
Attn:  Rayburn W. Green
214 West Dickson Street
Fayetteville, Arkansas 72701

     8.10. Severability. Each provision of this Agreement is severable from all
other provisions. If any provision is declared invalid or unenforceable, such
provision shall be deemed modified to the extent necessary to render it valid
and enforceable. If any court of competent jurisdiction determines that any such
provision is invalid or unenforceable for any reason, all remaining provisions
shall remain in full force and effect.
     8.11. Time for Performance. Time is of the essence.
     8.12. Waiver. Either Party to this Agreement may, by written notice to the
other Party, extend the time for the performance of any obligation by the other
Party; waive any inaccuracies in this Agreement caused by the other Party; and
waive compliance with any of the covenants of the other Party in this Agreement.
No waiver of a breach of any provision of this Agreement shall operate or be
construed as a waiver of any subsequent breach or limit or restrict any

- 7 -



--------------------------------------------------------------------------------



 



right or remedy otherwise available. Any waiver of any provision shall be in
writing and signed by the Party to be bound thereby.
     8.13. Rights and Remedies Cumulative. The rights and remedies expressed in
this Agreement are cumulative and not exclusive of any rights and remedies
otherwise available.
     8.14. Governing Law. This Agreement shall be subject to and governed by the
laws of the State of Arkansas.
     8.15. Composition of Agreement. Seller and Buyer represent that they have
each read this Agreement and each has sought and received competent legal
counsel prior to its execution. Seller and Buyer assume joint responsibility for
the form and composition of each provision of this Agreement and each
acknowledge that this Agreement shall be interpreted as though they shared
equally in its preparation.
     8.16. Conflict in Instruments. To the extent that there is an
irreconcilable conflict between the provisions of this Agreement and any
document delivered in connection herewith, the provisions of this Agreement
shall prevail.
     8.17. Entire Agreement. This Agreement contains the entire agreement of all
Parties on the subject matter hereof, and no other oral or written agreements
shall be binding upon Seller and Buyer. Seller and Buyer acknowledge that they
have neither been influenced to enter into this Agreement by any Party, nor
relied on any representation of any Party except for those representations set
forth in this Agreement. This Agreement supersedes all prior agreements,
contracts, and understandings of any kind on the subject matter hereof, either
oral or written.
     IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement on
November 20, 2007.

            BUYER


WHITE RIVER BANCSHARES COMPANY
      By:   /s/ Gary R. Head                    Gary R. Head, Chairman and CEO 
              SELLER

HOME BANCSHARES, INC.
      By:   /s/ Ron W. Strother             Ron W. Strother, President and     
      Chief Operating Officer   

- 8 -